IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11078
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANTHONY KING, SR.,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CR-57-2-A
                       --------------------
                        September 12, 2002

Before JOLLY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Anthony King, Sr., has moved

for leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    King has received a copy of

counsel’s motion and brief, but he has not filed a response.      Our

review of the brief filed by counsel and of the record discloses

no nonfrivolous issue for appeal.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.    See 5TH CIR.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
           No.
           -2-

R. 42.2.